Citation Nr: 1453793	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to September 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Video Conference hearing on December 5, 2011.  He failed to report to the scheduled hearing and did not notify VA.  The Veteran has not requested a new hearing or shown good cause for why he was unable to attend the prior hearing.  Thus, the case will proceed as if the hearing request was withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(c).

In April 2012, August 2013, and May 2014, the Board remanded this case for further development.

The Board notes that, in a November 29, 2013, telephone conversation with the RO, the Veteran indicated that he no longer wished to pursue this claim.  See November 2013 Report of General Information.  He was sent a March 2014 letter instructing him that a written request was necessary to withdraw the claim.  However, he did not submit a written request for withdrawal and therefore the Board has considered this claim on the merits.

Additionally, the Board notes that the Veteran also indicated that he had legally changed his name.  See November 2013 Report of General Information.  The March 2014 letter instructed him to contact the RO about his name change.  To date, he has not submitted documentation of that change and therefore this decision is issued under the name on file.



FINDING OF FACT

The Veteran has not been shown to be unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for award of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., April 2012 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's remands, VA issued the April 2012 VCAA notice letter and provided the Veteran with a medical examination in September 2013 and addendum opinions in September 2013 and June 2014.  Taken together, the examination and addenda reflect a review of the objective evidence of record and the Veteran's subjective complaints.  These opinions reflect the examiners' findings regarding the Veteran's employability, accompanied by a rationale.  Therefore, they are adequate for VA purposes.  Thus, VA has complied with the April 2012, August 2013, and May 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for chondromalacia of the knees (10 percent each), status post fracture of the third and fourth metacarpals of the right hand (0 percent), and posttraumatic stress disorder (PTSD) with dysthymic disorder and mood disorder (70 percent) for a combined rating of 80 percent.  As such, he meets the threshold percentage requirements for TIDU as set forth under 38 C.F.R. § 4.16(a).

The issue then becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the record does not support such a conclusion.  The high combined rating itself is recognition that the impairment makes it difficult to obtain or keep employment; it is necessary that the record reflect some factor which places this case in a different category than other veterans with equal disability ratings.

The Veteran's employment has been sporadic during the appeals period, with several periods of unemployment.  The Veteran repeatedly noted difficulty with employment due to interpersonal problems.  A December 2007 treatment record notes the Veteran's report that he was leaving his job as a veterinary technician because he was unable to manage stress or be around people.  He then took a security job from December 2007 to February 2008.  On his April 2010 Application for Increased Compensation Based on Unemployability (VA For 21-8940), the Veteran denied leaving his last job because of his disability, which is in contrast with his September 2009 VA Form 9 wherein he stated that he was unable to keep his last job because coworkers had found him hiding in the dark.  The May 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA For 21-4192) indicates that the Veteran worked full time from December 31, 2007 to March 4, 2008, as a contractor for the city.  At the time of his May 2012 VA examination, the Veteran reported that he was unemployed between 2006 and 2009, which is inconsistent with the other employment evidence of record.  The Veteran reported that he then (2009) worked for his cousin's security company for two years before working full time as a security guard at a casino, which is where he was working at the time of that examination.  At his December 2012 VA examination, the Veteran reported quitting his security job at the casino because he could not handle being around people and it required him to occasionally confront customers.  This examiner noted, however, that the Veteran also reported the loss of his license to carry a firearm.  At his September 2013 VA examination, the Veteran reported working as a parts specialist at an automobile parts dealer, but stated that he had been written up three times for attitude problems and felt he may soon be fired.

The examiners have noted that the Veteran's disabilities, specifically his psychiatric disability and knee disabilities, have impacted his ability to work.  His right hand disability was not found to produce any functional impairment and therefore did not impair his employability.  See July 2014 Opinion.  His psychiatric impairments have been noted to impede his ability to work with others.  The September 2013 VA examiner noted that the Veteran would "do better in jobs where he can work by himself and has minimal contact with the public."  His knee disabilities were found to affect his ability to walk frequently or for prolonged periods; lift or carry heavy items; climb stairs, ladders, or ramps; kneel; or squat.  See July 2014 Opinion.  Nevertheless, there has not been a finding of unemployability and the Veteran has not submitted a private medical finding of such.  Instead, the Veteran has frequently reported employment at the time of his examinations.

As the record does not contain a finding of unemployability and indeed shows that the Veteran has worked for a large portion of the appeals period, the weight of the evidence is against finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

A total disability rating based on individual unemployability due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


